Madsen, J.
(concurring) — I join the majority in its result of reversing the trial court’s judgment in favor of the Legislature in this case. However, I do so for different reasons. I would uphold the Governor’s veto of the three lettered provisions of Laws of 1997, ch. 454, § 204(6). Unlike the majority, I would not fault the Governor for complying with our guidance in Washington State Legislature v. Lowry, 131 Wn.2d 309, 931 P.2d 885 (1997), in his act of vetoing these provisions. Accordingly, I would not reach the question of whether the Legislature’s inclusion of the provisions within an appropriations bill was in violation of Const, art. II, § 19.
Under Const, art. Ill, § 12 (amend 62), the Governor *149may veto “less than an entire section ... if the section contain one or more appropriation items” by vetoing “any such appropriation item or items.” The majority concedes that “appropriations items subject to the Governor’s line item veto” consist of “ ‘language conditioning how an agency may spend an appropriation.’ ” Majority at 138 (quoting Lowry, 131 Wn.2d at 314). Furthermore, the majority acknowledges that such language is to be found in the three vetoed provisions. In Lowry, we had noted that “[bjecause the purpose of the Governor’s ‘line item’ veto is to excise line items in appropriations bills, we should give effect to such a purpose.” Id. at 323 (emphasis added). However, rather than giving effect to that purpose, the majority makes much of a footnote in Lowry, which provides that “[t]he budget provisos to which the Governor’s line item veto extends include . . . full subsections of the section of an appropriations bill. We do not believe an ‘appropriations item’ may be a sentence, phrase, letter, digit, or anything less than the whole proviso.” Id. at 323 n.8. Accordingly, the majority finds that the Governor failed to properly exercise his veto here because the vetoed portion of section 204(6) was unseverable, “as defined by the operative effect of that proviso’s language,” from a line that was left intact. Majority at 144. Thus, the Governor failed to veto the “ ‘whole proviso.’ ” Majority at 144.
I disagree. I would allow the Governor to rely upon the guidance of the plain meaning of the words that we used in Lowry, where we said that he may not veto less than “full subsections” or a “full proviso.” See Lowry, 131 Wn.2d at 323 n.8. A “subsection” is simply “a subdivision or a subordinate division of a section.” Webster’s Third New International Dictionary 2278 (1993). Similarly, a “proviso” is “a conditional stipulation.” Id. at 1827. I believe that the three lettered paragraphs of section 204(6) containing formula for determining various copayment amounts were, in fact, properly vetoed subsections or provisos severable from the sentence in section 204(6) that simply required copayments. See Laws of 1997, ch. 454, section 204(6) (“All child care assistance provided shall be subject to a monthly *150copay to be paid by the family receiving the assistance.”). I fail to discern why a copayment schedule necessarily had to be included in the language of section 204(6) itself if the undenominated requirement for copayments were to solely be left intact. That requirement was left with “operative effect,” as demonstrated by the Governor’s directive to the Department of Social and Health Services to promulgate copayment regulations. See Laws of 1997, ch. 454, at 2985. Essentially, the majority chides the Governor for leaving intact a requirement that he gave full effect to instead of vetoing it and, as would then be his prerogative under the majority’s position, resurrecting it wholly in the form of an administrative rule.
We said in Lowry that we would only “rarely, and reluctantly,” referee these types of disputes between our coordinate branches of government. Lowry, 131 Wn.2d at 320. Unfortunately, however, our involvement in these cases seems to have become more regular, perhaps as our eagerness to legislate grows. Evidence of this evolution can be found in this case. Under Lowry, we defer to “[t]he Legislature’s designation of a section . . . unless it is obviously designed to circumvent the Governor’s veto power and is ‘a palpable attempt at dissimulation.’ ” Lowry, 131. Wn.2d at 320 (quoting State ex rel. Hamilton v. Martin, 173 Wash. 249, 257, 23 P.2d 1 (1933)). The majority finds that such dissimulation occurred here.
While I agree with that determination, in concluding that the Governor’s veto was properly exercised I cannot agree with what surprisingly then follows: the majority’s reconfiguration of what it perceived to be a proviso subject to veto. Just as troubling as the prospect of the Governor vetoing “a sentence, phrase, letter, digit, or anything less than the whole proviso[,]” Lowry, 131 Wn.2d at 323 n.8, is a majority of this court shifting those same bill components around like pieces of a jigsaw puzzle to constitute what are, in their estimation, provisos. After all, we must “avoid impinging upon the core functions of coordinate constitutional branches of government.” Fhilip A. Talmadge, Un*151derstanding the Limits of Power: Judicial Restraint in General Jurisdiction Court Systems, 22 Seattle U. L. Rev. 695, 737 (1999). Yet this is a case where this court, quite novelty declares that only we, not the parties in this case— the Legislature and the Governor — who are only two players in the legislative process, are capable of discerning the correct answer in a dispute arising out of that process.
I am concerned that the result of the majority’s analysis, coupled with its writing that “provisos are not necessarily determined by artificial divisions by number or letter; rather, an examination of the language in question and the operative effect of such language indicates the nature of the proviso[,]” Majority at 143, will be to ensure this court’s future, and open-ended, intervention in the legislative process — thus “requiring us to substitute our judgment, without the benefit of committee hearings and public testimony, for that of the people’s elected legislative representatives and the Governor.” CLEAN v. State, 130 Wn.2d 782, 815, 928 P.2d 1054 (1996) (Talmadge, J., concurring).
In this case, the Governor notes that “[t]he Legislature did not pursue the constitutional remedy available to it— override of the veto.” Br. of Appellants at 24. Indeed, it could be argued that “under proper principles of exhaustion, the litigants . . . should have first resorted to available political remedies by seeking an override of the governor’s veto.” Talmadge, 22 Seattle U. L. Rev. at 735. As we observed in Lowry: “Though the Legislature has reluctantly exercised this power to override a veto in the past, we should be loathe to limit the Governor’s fine item veto power when this constitutional remedy is available to the Legislature.” Lowry, 131 Wn.2d at 331. Where, after all, is the incentive to let the legislative process run its course in resolving a dispute between the Legislature and the Governor if the Washington Supreme Court can always be counted upon to come to the rescue?
Here the majority second-guesses the Governor only to redeem the effect of his invalidated veto, in a jurispruden*152tial tour de force, by second-guessing the Legislature. This case could further embolden those involved in the legislative process to yield hard policy choices to the judiciary. Simply put, “many issues are better left to the more political branches of government to decide. Where the courts become embroiled in political controversies, the legitimacy of the courts, their aura of impartiality and independence, are apt to suffer as each new political issue has its day in the sun.” Talmadge, 22 Seattle U. L. Rev. at 739.